Citation Nr: 1449159	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  08-35 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for bilateral foot disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1982 to October 1985, and from June 1991 to December 1991, and had additional service with periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Army Reserves until she retired in December 2001.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which confirmed and continued a prior denial of service connection for bilateral hearing loss.  This matter also comes to the Board on appeal from a June 2008 rating decision denying service connection for a bilateral foot disorder, which was decided by the RO in St. Petersburg, Florida, and issued by the RO in Montgomery, Alabama.

In September 2011, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  She also provided testimony at a Board hearing in April 2012 before the undersigned Veterans Law Judge (VLJ) sitting at the RO.  Transcripts of both hearings have been associated with the claims file.

In July 2012, the Board reopened the Veteran's claim of entitlement to service connection for bilateral hearing loss and remanded the reopened claim, as well as the claim of entitlement to service connection for a bilateral foot disorder, for additional development.  The case now returns to the Board for final appellate review.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of VA treatment records dated through November 2012, which were considered by the agency of original jurisdiction (AOJ) in the January 2013 supplemental statement of the case, and the Veteran's representative's September 2014 Appellant's Post-Remand Brief, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  


FINDINGS OF FACT

1. Bilateral hearing loss is not shown to be causally or etiologically related to any disease, injury, or incident during the Veteran's first period of active service from October 1982 to October 1985, and did not manifest within one year of the Veteran's discharge from such period of service.

2. The Veteran's bilateral hearing loss clearly and unmistakably pre-existed her second period of active duty from June 1991 and December 1991, and clearly and unmistakably did not undergo an increase in the underlying pathology during such period of service.

3. Bilateral hearing loss is not shown to be causally or etiologically related to any disease, injury, or incident during the Veteran's ACDUTRA and/or INACDUTRA service.  

4.  A bilateral foot disorder is not related to any disease, injury, or incident during active service, ACDUTRA, or INACDUTRA.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 101 (22), 101 (24), 1110, 1111, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2014).

2. The criteria for service connection for a bilateral foot disorder have not been met.  38 U.S.C.A. §§ 101 (22), 101 (24), 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.6, 3.102, 3.303 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, November 2006 and January 2008 letters, issued prior to the May 2007 and June 2008 rating decisions on appeal, respectively, advised the Veteran of the evidence and information necessary to substantiate her claims for service connection for bilateral hearing loss and a bilateral foot disorder, respectively, as well as her and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letters advised her of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.    

With regard to the duty to assist, the Board notes that this duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this regard, the Veteran's available service treatment and personnel records, VA treatment records, and private medical records have been obtained and considered.  However, not all of the Veteran's service records were secured.  In such instances where service department records are lost or missing, VA has a heightened duty to assist in developing the claim, as well as to consider the applicability of the benefit of the doubt rule and to explain its decision. See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).   

With regard to the missing service records, in September 2004, the AOJ requested the Veteran's service treatment and personnel records from the National Personnel Records Center (NPRC).  In October 2004, NPRC forwarded the Veteran's available service treatment records and indicated that such were incomplete.  NPRC also furnished the Veteran's service personnel records.  In a May 2005 rating decision, the Veteran was advised that such service treatment records were incomplete.  Throughout the course of the appeal, she also provided copies of service records in her possession, which appeared to have been altered.  As such, in the Board's July 2012 remand, the AOJ was directed to obtain the Veteran's original service treatment records, a line of duty determination she identified, and the dates of her active duty, ACDUTRA, and INACDUTRA service from any appropriate source.  Subsequently, in August 2012, the AOJ requested such records from NPRC.  In September 2012, NPRC indicated that all of the Veteran's service treatment records had previously been provided in October 2004 and forwarded all available service personnel records.  Therefore, the Board finds that VA satisfied its duty to assist in this regard and no further action needs to be taken.  Moreover, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded VA examinations in April 2010 and August 2012 with respect to her claimed bilateral foot disorder and bilateral hearing loss, respectively.  The Board notes the Veteran's allegation that the April 2010 VA examiner did not examiner her feet and her representative's argument in his September 2014 Brief that the Veteran contends that the VA examination and examiner did not adequately assess her conditions that had their onset while in service and persisted post-service.  However, the Board finds that such examinations are adequate to adjudicate the issues.  Specifically, upon a review of the April 2010 VA feet examination report, it is clear that the examiner conducted an examination of the Veteran's feet as such includes range of motion studies and notations regarding the presence of tenderness.  Moreover, with regard to the Veteran's representative's general argument regarding her allegations of in-service onset and continuity of symptomatology, a review of both reports reflects that the Veteran's contentions were noted and, thus, considered.  Consequently, the Board accords no weight to the Veteran's and her representative's arguments regarding the adequacy of the VA examinations.

Moreover, the Board finds that such VA examinations and accompanying opinions are adequate to decide the issues as they are predicated on an interview with the Veteran; a review of the record, to include her available service treatment records; and a physical and/or audiometric examination with diagnostic testing.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.  

As noted previously, the Veteran's claims were remanded in July 2012 in order to conduct additional development, to include obtaining her original service treatment records, a line of duty determination she identified, and the dates of her active duty, ACDUTRA, and INACDUTRA service from any appropriate source; requesting that she identify any outstanding records and, thereafter, obtain such, to include updated VA treatment records; obtaining a copy of an April 2010 VA feet examination; and providing her with a VA examination to determine the nature and etiology of her bilateral hearing loss.  As discussed previously, in September 2012, NPRC indicated that all of the Veteran's service treatment records had previously been provided in October 2004 and forwarded all available service personnel records.  In this regard, the Board notes that such service personnel records would contain documents related to any line of duty determination as well as dates of service.  However, the AOJ did not make a formal determination of unavailability or advise the Veteran of such as directed by the remand orders.  However, the Board finds that no prejudice to the Veteran in proceeding with a decision at this time as she was notified in the May 2005 rating decision that her service treatment records were incomplete and has submitted service treatment and personnel records throughout the course of the appeal.  

Furthermore, in compliance with the remand directives, the Veteran was furnished a letter in August 2012 requesting that she identify any healthcare provider who treated her for her claimed disorders.  Thereafter, she submitted copies of service records and private treatment records, but did not identify any additional outstanding records.  Moreover, updated VA treatment records dated through November 2012, as well as a copy of the April 2010 VA feet examination report, were obtained and associated with record.  Additionally, the Veteran was afforded a VA examination in August 2012 in order to determine the nature and etiology of her bilateral hearing loss.  In this regard, while the examiner was not provided the dates of the various periods of the Veteran's service, as directed by the Board, the examination report includes all information necessary to render a full and fair decision and the lack of such dates does not invalidate the examiner's conclusions.  Therefore, Board finds that the AOJ has substantially complied with the July 2012 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Additionally, in September 2011 and April 2012, the Veteran was provided an opportunity to set forth her contentions at hearings before a DRO hearing and the undersigned VLJ, respectively.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the DRO or VLJ, who chairs a hearing, fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the hearings, the DRO and the undersigned VLJ noted the issues on appeal.  Also, information was solicited regarding the Veteran's in-service experiences she alleges resulted in her hearing loss and foot disorder, the type and onset of symptoms, and her contention that her military service caused such disorders.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As the hearing discussion raised the possibility that there were outstanding service and post-service records, to include an April 2010 VA examination report addressing the etiology of her bilateral foot disorder, the Board remanded the case in July 2012 in order to obtain such records.  Moreover, the Board provided an opportunity for the Veteran to identify any additional records.  Additionally, while on remand, the Veteran was afforded a VA examination in August 2012 so as to determine the nature and etiology of her bilateral hearing loss.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the DRO and the undersigned VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In sum, VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, she will not be prejudiced as a result of the Board's proceeding to the merits of her claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

II. Analysis

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of INACDUTRA during which the individual concerned was disabled from an injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131.

ACDUTRA includes full-time duty performed by members of the National Guard of any State or the Reserves.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full-time duty performed by a member of the Reserves or the National Guard of any State.  38 C.F.R. § 3.6(d).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

When an issue is raised as to whether the disorder claimed by the Veteran pre-existed service, the governing law provides that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities or disorders noted at the time of examination, acceptance, and enrollment into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that (1) an injury or disease existed before acceptance and enrollment into service (2) and was not aggravated by such service. See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  This statutory provision is referred to as the "presumption of soundness."  Horn v. Shinseki, 25 Vet. App. 231, 234 (2012). 

Therefore, where there is evidence showing that a disorder manifested or was incurred in service, and this disorder is not noted on the Veteran's entrance examination report, this presumption of soundness operates to shield the Veteran from any finding that the unnoted disease or injury preexisted service.  See Gilbert v. Shinseki, 26 Vet. App. 48 (2012); Bagby, 1 Vet. App. at 227; see also 38 C.F.R. 
§ 3.304(b) ("Only such conditions as are recorded in examination reports are considered as noted."). 

This presumption is only rebutted where the evidence clearly and unmistakably shows that the Veteran's disability (1) existed before acceptance and enrollment into service and (2) was not aggravated by service.  See Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227.  The two parts of this rebuttal standard are referred to as the "preexistence prong" and the "aggravation prong."  Horn, 25 Vet. App. at 234. 

The aggravation prong may be met by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner, 370 F.3d at 1096; see also 
38 U.S.C. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits, and, conversely, where the presumption is not rebutted, the Veteran's claim is one for service connection, and not aggravation.  Wagner, 370 F.3d at 1096.  Accordingly, no deduction for the degree of disability existing at the time of entrance shall be made if a rating is awarded. Cf. 38 C.F.R. § 3.322 ("In cases involving aggravation by active service, the rating will reflect only the degree of disability over and above the degree of disability existing at the time of entrance into active service..."). 

Aggravation is not conceded where the disability underwent no increase in severity during service based on all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995). 

In Smith v. Shinseki, 24 Vet. App. 40, 45 (2010), it was clarified that the presumption applies when a Veteran has been "examined, accepted, and enrolled for service," and where that examination revealed no "defects, infirmities, or disorders." 38 U.S.C. § 1111.  Plainly, the statute requires that there be an examination prior to entry into the period of service on which the claim is based.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected" (citing Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  However, the Veteran's currently diagnosed bilateral foot disorders, plantar fasciitis and heel spurs, are not included as chronic diseases and, consequently, presumptive service connection for such disorders is not warranted. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Moreover, the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA. McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson v. Brown, 7 Vet. App. at 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve Veteran status for purposes of that claim"); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991); Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for hearing loss where the Veteran can establish a nexus between her current hearing loss and a disability or injury she suffered while she was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As previously noted, the AOJ exhausted all efforts to locate the Veteran's complete service records with negative results. In cases such as these, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  38 U.S.C.A. § 5107(b); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).  Moreover, the case law does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

Bilateral Hearing Loss

In a November 2008 substantive appeal and other documents of record, the Veteran contends that her current bilateral hearing loss was caused by noise exposure in service.  She further asserted that this conclusion is supported by her physicians.  Additionally, in an August 2010 letter, the Veteran contends that she began experiencing constant pain in her ears during service.

At her September 2011 DRO hearing, the Veteran asserted that she was exposed to noise from missiles, ships, rail, and shipping ammunition, all without hearing protection, during service.  See DRO transcript, p. 8.  She stated that this aggravated her hearing loss.  Id. at p. 8.  The Veteran asserted that she started experiencing a hearing problem on March 5, 1988, when it was diagnosed in her physical examination.  Id. at p. 7.

At her April 2012 hearing before the undersigned Veterans Law Judge, the Veteran asserted that, during service, she was exposed to noise when shipping ammunition by rail, convoy, plane, and ship.  See transcript, p. 5.  She stated that she only saw civilian doctors for her hearing loss between 1979 and 1985, and was treated with eardrops and other over-the-counter medication.  Id. at pp. 3-5.  The Veteran asserted that her hearing loss was first documented at a physical examination during active duty for training in 1988.  Id. at p. 3.  She further indicated that her private physician had related her hearing loss to her military noise exposures.  Id. at pp. 5-6.  The Veteran also stated that her 26 years of either reserve service or active duty service caused her hearing loss.  Id. at p. 7.  She reported that she has had hearing loss since service, and that it is unchanged or worse.  Id. at pp. 18-19.  Therefore, the Veteran claims that service connection for bilateral hearing loss is warranted.

In a November 1976 Report of Medical History, noted to be for enlistment, the Veteran denied hearing loss.

In a February 1984 Report of Medical History, the Veteran denied hearing loss.  She stated that she was in "good health" and that she was not taking any medications.  The February 1984 Report of Medical Examination revealed that the audiometer results recorded the following thresholds for each ear, in decibels (dB):

HERTZ

500
1000
2000
3000
4000
RIGHT
20
20
5
5
15
LEFT
20
25
5
10
15

In a March 1988 Report of Medical History, the Veteran denied hearing loss and ear trouble.  A March 1988 Report of Medical Examination diagnosed the Veteran with low frequency hearing loss in both ears based on the following audiometric testing. 

HERTZ

500
1000
2000
3000
4000
RIGHT
40
30
25
-
20
LEFT
50
25
10
-
20

However, the Veteran's hearing was noted to be normal upon repeat.  In a June 1991 Report of Medical History, the Veteran denied hearing loss and ear trouble.  

On one copy of her November 1991 Report of Medical History, the Veteran checked "DON'T KNOW" to the question of whether she had hearing loss.  By contrast, on another copy of the same document, the checkmark in the "DON'T KNOW" box was whited-out, and a new checkmark appears next to the box for "YES," which was highlighted and starred.  

In a May 1992 Report of Medical History, the Veteran reported hearing loss.  A contemporaneous Report of Medical Examination, the examiner reported the Veteran's ears to be normal.  Examination revealed that the audiometer results recorded the following thresholds for each ear were as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
35
30
10
-
20
LEFT
40
30
15
-
20

Two copies of the Veteran's September 1997 Report of Medical History include scratch-outs of the checkmarks in the "NO" box for hearing loss, and additions of checkmarks in the "YES" box.  However, in one of the two copies the "NO" checkmark is again changed into a "y" for the word "yes," whereas in the other copy the word "yes" is written on the left side of the box.

A November 2004 audiology examination from Premier Medical Audiology Department, conducted by Dr. Neumann, noted the following threshold results for each ear:

HERTZ

500
1000
2000
3000
4000
RIGHT
50
55
50
-
45
LEFT
45
60
50
-
55

The word recognition score was 100 percent for both ears. 
 
A December 2004 Premier Medical Audiology Department test, conducted by Dr. Neumann, showed the following results:

HERTZ

500
1000
2000
3000
4000
RIGHT
65
65
60
65
60
LEFT
55
60
55
60
60

The word recognition score was 100 percent for both ears.  Dr. Neumann did not provide an etiological opinion with regard to the Veteran's hearing loss.

A March 2005 VA examination reflects that the Veteran reported that her bilateral hearing loss had an onset in 1991.  She indicated that she had in-service noise exposure from aircraft, road graders, bulldozers, and heavy vehicles.  Upon audiometric testing, the Veteran had the following threshold results for each ear:

HERTZ

500
1000
2000
3000
4000
RIGHT
50
55
35
40
35
LEFT
45
50
40
30
35

Speech recognition scores were 98 percent in the right ear and 94 percent in the left ear.  With regard to the right ear, the examiner noted that pure tone ascending testing indicated mild to moderate sensorineural hearing loss 500 through 2000 Hz; pure tone descending testing showed moderately severe to severe loss 500 through 2000 Hz; indicating very poor inter-test consistency.  With regard to the left ear, the examiner noted that pure tone ascending testing indicated mild to moderate sensorineural hearing loss 500 through 2000 Hz; pure tone descending testing showed moderately severe to severe loss 500 through 2000 Hz; again indicating very poor inter-test consistency.  In the summary of the test results, the examiner stated that the Veteran was unable to follow test instructions; that these threshold values were not a valid reliable indicator of the Veteran's best hearing abilities; and that the threshold averages for rating could not be determined until the Veteran correctly followed the test instructions. 

A follow-up March 2005 VA Audiology Consult from Biloxi VA Medical Center (VAMC) reflects that the Veteran reported that her bilateral hearing loss began in 1991, which she believed was a result of combat noise exposure.  Such consult further indicated that the Veteran's threshold responses in the March 2005 audiological evaluation did not pass validity testing.  The examiner reported that ascending thresholds responses were not consistent with descending threshold responses on re-test.  With regard to the left ear, the ascending responses indicated a mild sensorineural loss across the frequency range, excluding normal hearing sensitivity noted at 1500, 3000, and 4000 Hz.  With regard to right ear, ascending responses indicated a mild sensorineural loss from 250-1500 Hz, with normal hearing sensitivity from 2000-8000 Hz.  The examiner concluded that the ascending responses were not consistent with descending responses even after reinstruction; therefore, validity was questionable.   

An April 2007 Premier Medical Audiology Department test revealed the following:

HERTZ

500
1000
2000
3000
4000
RIGHT
65
65
60
60
65
LEFT
60
60
55
50
55

The word recognition score was 92 percent for both ears.  Dr. Neumann noted an impression of significant hearing loss.

A September 2007 Premier Medical Audiology Department test showed the following results:

HERTZ

500
1000
2000
3000
4000
RIGHT
65
55
40
45
55
LEFT
65
55
45
45
55

The word recognition score was 60 percent for both ears.  Dr. Neumann indicated that the Veteran had allergic rhinosinusitis with Eustachian tube dysfunction with a conductive component, and a mixed sensorineural hearing loss.  Although he indicated that the baseline sensorineural hearing loss was likely from a history of noise exposure, and that the Veteran was in the military, he did not provide a rationale for his conclusion.  

The Veteran was afforded a VA audio examination in September 2008.  The examination showed the following threshold results for each ear:

HERTZ

500
1000
2000
3000
4000
RIGHT
45
35
10
25
20
LEFT
25
20
15
20
20

The Maryland word list speech recognition score was noted to be 84 percent for both ears.  After diagnosing the Veteran with bilateral hearing loss, the examiner opined that such was not caused by or a result of military noise exposure.  As rationale, she stated that the Veteran exhibited low frequency hearing loss in the military and during this examination, and that low frequency hearing loss is not indicative of noise exposure.  Furthermore, with regard to the results of the private evaluations, the examiner indicated that the private results and today's results suggest that the Veteran had chronic Eustachian tube dysfunction issues and possible fluctuating mixed hearing loss.  Veteran's hearing has significantly improved when compared to the private sector audiogram of September 2007, and that low frequency hearing loss is not consistent with military noise exposure.  

An August 2010 letter from Dr. Neumann states that the Veteran had a longstanding history of a mixed hearing loss.  He said that he had not seen the Veteran in the past few years, but that the hearing has only decreased.  In this regard, he reported that a comparison of her audiogram that day from previously in 2004 showed that she has had a decrease in her baseline sensory loss and continued to have a conductive component, which was in the moderate range from a sensorineural standpoint.  He added that even though the Veteran had a conductive component, there was a baseline sensory loss which could have been exacerbated by noise exposure previously.

During an August 2012 VA examination, the examiner stated that audiometric thresholds were not able to be determined at the evaluation.  The examiner indicated that puretone testing was completed three separate times.  Regarding the right ear, the first time revealed a moderately-severe to severe hearing loss; the second time revealed a severe hearing loss; and the third time revealed a mild to moderately-severe hearing loss.  The speech reception threshold was consistent with a moderate hearing loss for the speech frequencies in the right ear.  Regarding the left ear, the first time revealed a moderate to moderately-severe hearing loss; the second time revealed a moderately-severe to severe hearing loss; and the third time revealed normal hearing to a moderately-severe hearing loss.  Speech reception threshold was consistent with a mild hearing loss for the speech frequencies in the left ear.  The speech recognition scores were 96 percent for the right ear and 94 percent for the left ear.  

Following an interview with the Veteran, a review of the record, and an audiological examination, the examiner opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service.  In support of such opinion, she indicated that she had reviewed the record in full and reported the aforementioned in-service audiograms as well as the post-service private and VA records noted above.  In regard to Dr. Neumann's August 2010 opinion, the examiner indicated that it should be noted that his statement was based on the Veteran's report to him, and that, while he stated that her baseline sensory loss "could" have been exacerbated by  noise exposure previously, he did not report that he had seen her service treatment records.  As such, Dr. Neumann's statement appeared to be speculation without evidence to back it up.  The examiner also included a detailed report of the Veteran's description of her in-service noise exposure. 

Based on the foregoing, the examiner concluded that low frequency sensorineural, conductive, or mixed hearing loss is not consistent with noise-induced hearing loss.  High frequency sensorineural hearing loss, often with a notched configuration, is consistent with noise-induced hearing loss; however, the Veteran has never displayed this type of high frequency hearing loss on any examination.  The examiner added that the conductive component of the Veteran's hearing loss was most likely due to her Eustachian tube dysfunction.  As a result, based on lack of evidence of clinical threshold shifts in the high frequencies from entrance to exit from military and current shape and severity of hearing loss which is not consistent with noise-induced hearing loss, it was the examiner's opinion that the Veteran's bilateral hearing loss was less likely than not caused by or a result of military noise exposure.  

As relevant to the Veteran's first period of active duty extending from October 1982 to October 1985, the examiner stated that the evidence did not establish that her bilateral hearing loss clearly and unmistakably existed prior to such period of service as her entrance examination was missing.  However, she determined that the Veteran's bilateral hearing loss clearly and unmistakably pre-existed her entry into active duty in June 1991 as the March 1988 audiology evaluation revealed hearing loss.  However, the examiner stated that there was clear and unmistakable evidence that the Veteran's preexisting bilateral hearing loss did not undergo an increase in the underlying pathology during her period as there were no significant threshold shifts between March 1988 and May 1992.  Finally, the examiner further stated that, as relevant to the Veteran's periods of ACDUTRA and INACDUTRA, it was not at least as likely as not that the bilateral hearing loss was incurred or aggravated by such service.  This was because no significant threshold shifts were noted, and that the configuration of hearing loss was not consistent with noise-induced hearing loss.      

In light of the evidence above, the Board concludes that the Veteran's hearing loss is not related to service.  In this regard, the Board affords great probative weight to the August 2012 VA examiner's findings and opinion because she reviewed the record in its entirety, to include the Veteran's service treatment records, post-service records, and Dr. Neumann's reports and opinions; interviewed the Veteran, which included a description of her in-service noise exposure; and conducted the audiometric testing.  Moreover, the opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Furthermore, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  In this regard, the examiner stated that the Veteran's hearing loss did not preexist the first period of active service because she was diagnosed with hearing loss for the first time in March 1988, which is after the first period of active service.  The examiner opined that the Veteran's hearing loss was not related to any period of active service, ACDUTRA, or INACDUTRA because her low frequency hearing loss is not consistent with noise-induced hearing loss.  Furthermore, the examiner opined that because the Veteran was diagnosed with hearing loss in March 1988, it preexisted the Veteran's second period of active service, but it was not clearly and unmistakable aggravated by the second period of active service because no significant threshold shifts were noted.  Therefore, the Board accords great probative weight to such conclusions.  

Conversely, the Board affords no probative value to the other opinions of record.  September 2007 private clinician's opinion relating the Veteran's hearing loss to her service because it relies on uncertain facts.  Specifically, the clinician wrote that the Veteran reported experiencing hearing loss as far back as 1992.  However, the current record does not show that the Veteran was serving on active duty or ACDUTRA in 1992.  Furthermore, a March 1988 record indicates that the Veteran had hearing loss.  Likewise, the Board cannot rely on the August 2010 private opinion, which reflects that that, while the Veteran has a conductive component to her hearing loss, there was a baseline sensory loss that could have been exacerbated by noise exposure, as such is speculative in nature.  See 38 C.F.R. § 3.102 (medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim).  Similarly, the Board is unable to rely on the September 2008 VA examiner's opinion that the Veteran's bilateral hearing loss is not caused by or a result of military noise exposure because it is incomplete.  

In rendering its decision on this issue, the Board also took into account the Veteran's lay statements.  Although the Board acknowledges that the Veteran is competent to provide testimony concerning factual matters of which she has firsthand knowledge, Barr v. Nicholson, 21 Vet. App. 303 (2007), and under certain circumstances lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation,  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Veteran, as a lay person, is not competent to offer an etiological opinion for her hearing loss as she does not possess the requisite specialized knowledge.  In this regard, such a connection requires the administration and interpretation of specialized audiometric test results and knowledge of the impact of acoustic trauma on the workings of the inner ear.  Therefore, as such is a complex medical question, the Veteran is not competent to provide such an etiological opinion.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, the Veteran's statements regarding the etiology of her bilateral hearing loss are afforded no probative weight.

The Board has also considered whether presumptive service connection for bilateral hearing loss is warranted.  In this regard, such may only be considered with respect to the first period of the Veteran's active duty service since, as discussed previously, it pre-existed her second period of active duty service and such presumption does not extend to a claim based on a period of ACDUTRA or INACDUTRA. McManaway, supra.  However, the Board finds that bilateral hearing loss did not manifest within one year of the Veteran's discharge from active duty in October 1985.  In this regard, despite the Veteran's general allegations regarding a continuity of bilateral hearing loss symptomatology, a February 1984 audiometric evaluation, conducted during such period of service, failed to reveal bilateral hearing loss for VA purposes.  Moreover, at such time, the Veteran denied hearing loss.  In fact, bilateral hearing loss was not shown until March 1988, over 2 years after her separation from such period of active duty.  Therefore, the Board finds the Veteran's general allegations regarding a continuity of bilateral hearing loss symptomatology to be not credible as they are inconsistent with the contemporaneous evidence of record, to include her own statements.  Consequently, presumptive service connection for bilateral hearing loss, to include on the basis of continuity of symptomatology, is not warranted. 

In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss.  As such, that doctrine is not applicable in the instant appeal, and her claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Bilateral Foot Disorder

With respect to the claim for entitlement to service connection for a bilateral foot disorder, the Veteran asserted at her September 2011 DRO hearing that she had sustained a bilateral foot injury prior to service, but she aggravated it "when I was in the Gulf War."  See DRO transcript, p. 2.  The Veteran stated that she was loading and unloading cargo and she "g[o]t stuck sometimes between...the railroad tracks," after which her foot and ankle became swollen.  Id. at 2.  The Veteran alleged that she has been seeing a doctor for her bilateral foot condition since 1988, and that it is "still ongoing as of now."  Id. at 3.

At her April 2012 hearing before the undersigned Veterans Law Judge, the Veteran reported that "problems with my feet were first diagnosed in 1992."  See transcript, p. 8.  She also reported that she first saw a doctor for her bilateral foot pain in approximately 2006.  Id. at 17.  The Veteran further alleged the following:

[I]n June of '91, my unit was mobilized, we went to Saudi Arabia.  And my job there was...loading ships and ammunition....And I started to have problems with my feet again standing on them, because we worked 12 hour shifts, six days a week.  And I went to sick call for that, and it was also during the same time period when I had a lot of duties where I injured my leg, hip, and all....Now I was able to get a copy of the line of duty that shows, you know, my other injuries, which is here from Saudi Arabia.  But I don't have that specific one where I went on sick call for my feet.  

Id. at 9.  The Veteran reported that she had been unable to locate the line of duty determination for her bilateral foot injury in service.  Id.  She also reported that she had a bilateral foot problem prior to service, but "it became worse.  I guess wearing boots everyday for that entire period, I would say that it aggravated it."  Id. at 16.  The Veteran alleged that she has been experiencing foot pain since service.  Id. at 16-17.  She noted that she continues to receive treatment for her bilateral foot problems.  Id. at 11.  Additionally, the Veteran reported that a VA foot doctor in Mississippi whom she has been seeing since 2006 opined that her current bilateral foot disorders are a progression of her complaints on active duty.  Id. at 11-12.

In a November 1976 Report of Medical History, noted to be for enlistment, the Veteran denied foot trouble.

In February 1984 and March 1988 Reports of Medical History, the Veteran denied having foot trouble.  As reflected in contemporaneous Reports of Medical Examination, her feet were normal on clinical evaluation.  Similarly, in a June 1991 Report of Medical History, the Veteran denied foot trouble. 

A November 1991 Line of Duty determination reflects that the Veteran experienced pain and swelling in the left knee, leg, and hip areas while on active duty status in Saudi Arabia on or about September 22, 1991.  Such does not mention the Veteran's feet.

In a November 1991 Report of Medical History, the Veteran scratched out a checkmark indicating that she did not have foot trouble, and instead checked a box indicating that she did not know whether she had foot trouble.
  
In a May 1992 Report of Medical History, the Veteran reported foot trouble and the examiner noted cramps in leg and foot trouble, no medication.  However, a contemporaneous Report of Medical Examination revealed that the Veteran's feet were normal on clinical evaluation.

In one copy of her September 1997 Report of Medical History, the Veteran scratched out a checkmark in a box indicating that she did not have foot trouble, and checked the box indicating that she did have foot trouble.  However, in another copy of her September 1997 Report of Medical History, she not only scratched out the checkmark indicating that she did not have foot trouble, but also checked the "YES" box and attempted to change the checkmark in the "NO" box into a "y" for the written word "yes."  Physician's summary at the end of the form reads: "foot trouble-unremarkable."

A March 2006 note from Biloxi VAMC reveals great toe neuropathy, "new onset one month, worse; started 1991."  A May 2006 imaging report noted that the right and the left foot showed changes that suggested a high arch.  With regard to the right foot, the major finding was a posterior inferior calcaneal bony osteophyte.  The dorsal surfaces of the talus and navicular showed signs of old trauma.  Endosteal sclerosis involving the second metatarsal that was noted on pervious examination seen again on this examination.  With regard to the left foot, the posterior inferior calcaneus showed cortical sclerotic changes but no bony projects in osteophyte was seen.  The dorsal surfaces of the tarsal bones showed changes that suggested previous trauma.  No bony osteophyte was noted.  The impression was medium-sized posterior inferior right calcaneal bony spur.  There were also changes that suggested bilateral first and fifth metatarsal phalangeal joint soft tissue prominence of unknown significance and possibly representing thick soft tissues versus joint fluid or combination.  Two other impressions were bilateral prominent mid foot arches, and scattered foci of mild to moderate degenerative disease.  A June 2006 reflects an impression of unspecific pain and numbness in the feet and ankle. 

A September 2006 note from Dr. Lubitz states that the Veteran had pain in the right heel for about two months.  It was also noted that she fractured her little toe on the left foot.  X-ray revealed an inferior calcaneal exostosis.  The physician diagnosed the Veteran with heel spur syndrome right with bursitis and fasciitis.  October 2006 records reflect follow-up treatment.  Listed chronologically below the September 2006 and October 2006 notes was an entry labeled "12-01-96" indicating that the Veteran was still having pain the heels and referenced the treatment prescribed in the preceding two months.  As such, it appears that the entry was mislabeled as occurring in 1996 when it appears that it occurred in 2006, after the September 2006 and October 2006 treatments.  Moreover, the Veteran testified that she did not begin seeking treatment for her bilateral feet until 2006.

An October 2006 note from the Biloxi VAMC states that the Veteran limped into the clinic after fracturing two toes.  A January 2007 imaging note stated that three views of the left foot demonstrated a healing or old healed fracture of the proximal phalanx of the third toe.  A March 2007 Biloxi VAMC note stated that the Veteran had a diagnosis of pain in joint involving the ankle and foot.  Various Biloxi VAMC notes from May 2007 continued to show Veteran's foot trouble.  A November 2007 note showed recurring fasciitis.  In July 2008 and August 2009, the Veteran was diagnosed with recalcitrant plantar fasciitis of the right foot.  It was also noted that she had a history of lumbar radiculopathy that may add to her discomfort in her feet.

At an April 2010 VA feet examination, after reviewing the record, interviewing the Veteran, and conducting a physical examination, the examiner diagnosed bilateral plantar fasciitis and bilateral plantar heel spurs.  The examiner noted that the Veteran reported an onset of bilateral foot pain in 1991 during her active duty service in the Persian Gulf, but denied any specific injury.  She observed that the Veteran's service treatment records revealed that, in May 1992, it was documented that she had foot trouble with no medication and, in 1997, she had unremarkable foot trouble on examination.  The examiner further noted the Veteran's more recent treatment beginning in 2006, as reported above.  Ultimately, the examiner concluded that the Veteran's bilateral foot disorder, diagnosed as diagnosed bilateral plantar fasciitis and bilateral plantar heel spurs, was less likely than not related to her military service as there was no objective evidence to support such diagnoses until 2006.  Moreover, bilateral plantar heel spurs are consistent with aging. 

VA treatment records dated subsequent to the April 2010 VA examination continue to reflect complaints referable to the feet and prescriptions for orthotics, as documented in August 2010 and August 2011, respectively.   

The Board affords great probative value to the April 2010 examiner's opinion because it was based on consideration of the Veteran's lay statements regarding the onset of her foot pain; a review of the record, to include the 1992 and 1997 in-service notations of foot trouble; and a physical examination with diagnostic testing.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Furthermore, there is no contrary  medical opinion of record. 

In light of the foregoing evidence, the Board finds that service connection for bilateral foot disorder is not warranted.  In this regard, the Board acknowledges that, despite the alteration of the September 1997 Report of Medical History, the Veteran's service treatment records appear to document complaints of foot trouble in May 1992 and September 1997 as noted by the examining physicians.  However, in May 1992, the examining physician noted that she was not on medication for it and, upon clinical evaluation, her feet were normal.  Furthermore, in September 1997, the examining physician noted "foot trouble-unremarkable."  There were no diagnoses regarding such complaints made at either time.  Moreover, in April 2010, the VA examiner specifically noted such in-service complaints, as well as the Veteran's report of the onset of foot pain in 1991, and determined that her currently diagnosed bilateral foot disorders of bilateral plantar fasciitis and bilateral plantar heel spurs, were less likely related to her military service.  In this regard, the examiner noted that there was no objective evidence to support such diagnoses until 2006, which is five years after her retirement from her Reserve service in 2001.  Indeed, the remainder of the evidence of record, to include private and VA treatment records, support such statement as such is the first year the Veteran sought treatment for foot complaints after her retirement in 2001.

In rendering its decision on this issue, the Board again took into account the Veteran's lay statements.  Although the Board acknowledges that the Veteran is competent to provide testimony concerning factual matters of which she has firsthand knowledge, Barr, supra, and under certain circumstances lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation,  Davidson, supra; Jandreau, supra, the Veteran, as a lay person, is not competent to offer an etiological opinion for her bilateral feet as she does not possess the requisite specialized knowledge.  In this regard, such a connection requires knowledge of the impact overuse and/or trauma has on the musculature and musculoskeletal  system of the feet.  Therefore, as such is a complex medical question, the Veteran is not competent to provide such an etiological opinion.  See Woehlaert, supra.  Therefore, the Veteran's statements regarding the etiology of her bilateral foot disorder are afforded no probative weight.

Therefore, the Board finds that a bilateral foot disorder is not related to any disease, injury, or incident during active service, ACDUTRA, or INACDUTRA.  In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a bilateral foot disorder.  As such, that doctrine is not applicable in the instant appeal, and her claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a bilateral foot disorder is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


